Drawings
The drawings were received on 2/5/2021.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered drawings objections are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Previously entered claim interpretations under 35 USC 112 are withdrawn. Independent claim 1 is allowable over the prior art of record. For example, absent impermissible hindsight, Heflin in view of Harada and Toshiaki would not inform one of ordinary skill in the art the specifically claimed configuration of the connecting pipe being directly connected to the refrigeration-cycle constituent component or the compressor, and the other end of the connecting pipe being directly connected to the refrigerant, the connecting pipe including a vibration transmission suppressing portion (i.e. a trap including a bent portion or a pipe having flexibility, see claims 13-14) as required  in amended claim 1. As independent claim 1 is allowable over the art of record, therefore claims 2-14, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763